Page Sof?

Case 1:18-cv-01423-CKK Document 10-5 Filed 10/12/18 Page 1 of 2

EEOC Form 5 (14/03)

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s}:
This form ts affected by the Povacy Act of 1974 See enclosed Privacy Act [| FEPA
Statement and other information before completing this form
. EEOC 570-2018-01540

D.C, Office Of Human Rights and EEOC

State or local Agency, f any

 

 

 

Home Phone (incl Area Code} Date of Birth

(240) 330-9217

Name (indicate Mr, Ms , Mrs }

Ms. Linda Epps
Street Address

3631 Matlock Place, Waldorf, MD 20602

 

 

 

City, State and ZIP Code

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others. (if more than avo, ist under PARTICULARS below.)

 

 

 

 

Name No Employees, Members Phone No (trelude Area Code}
PEPCO 500 or More (202) 872-2000
Street Address City, State and ZIP Code

701 Ninth St N W, Washington, DC 20068

 

Name No Employeas, Members Phone No (factude Area Code)

 

 

 

Street Address City, State and ZIP Code

 

DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

[| RACE {| COLOR [J SEX [] RELIGION [] NATIONAL ORIGIN 03-01-2006 03-07-2018

[_] RETALIATION [| AGE [ x] DISABILITY [] GENETIC INFORMATION
[] OTHER (Specify) CONTINUING ACTION

THE PARTICULARS ARE (fff additional paper is needed, attach exira sheet(s))
| was hired in February of 1994 as a Senior Administrative Assistant. | am currently a Service

Associate at Pepco.

DISCRIMINATION BASED ON (Check appropnaie box(es) }

 

 

[ went on medical leave in March of 2006. 1 was informed in January 2018 that Pepco is not required
to hold my position for me and that if! did not reapply for or found to be unqualified for an open
position that | would be terminated on April 20th, 2018.

| was uninformed and never notified during my 12 years on leave that a person on disability leave for
a mental illness would be terminated after two years. In my two years of trying to return, my attorney
was inadvertently told in January 2018 that there is a two year limit for an employee to be on
disability leave for a mental iliness; however, | was never informed or given an opportunity to return
at that time, which would have been March 2008. | received a letter from Pepco in June 2016 asking
for me to return to work or resign, and | was given until August 2016 to respond. | responded within
the parameters of the deadline that | would be returning, and since August 2016 | have been trying to

 

 

 

 

 

 

 

 

 

{ want this charge filed with both the EEOC and the State or local Agency, if any | NOTARY — When necessary for Stale and Local Agency Requirements
will advise the agencies if | change my address cr phone number and | will = po =
cooperate fully with them in the processing of my charge in accordance with their > = a
procedures. ! swear or affirm that 1 have read the abot iisrge Soe thaf 1s true to
| declare under penalty of penury that the above 1s true and correct. the best of my knowledge, information a eS ef = x
SIGNATURE OF COMPLAINANT opi = =O &
a0 — Om
On yo =
at 50 7
. SUBSCRIBED AND SWORN TO BEFORE Mi DATE,, m 5
Mar 19, 2018 Linda Epps (month, day, year Oo; me =
Date Charging Party Signature ns = = oS
ut fr. oo *1
. =a >
-
mn
Page 6 of 7
Case 1:18-cv-01.423-CKK Document 10-5 Filed 10/12/18 Page 2 of 2

EEOC Form 5 (11/09)

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To Agency(ies) Charge No(s).
This form ts affected by the Pnvacy Act of 1874 See enclosed Privacy Act [ | FEPA
Statement and other information before completing this form
[x] EEoc 570-2018-01540
D.C, Office Of Human Rights and EEOC

 

Slate or local Agency, if any

 

 

return. Pepco has been informed multiple times from my medical providers that | am cleared to
return and have been subsequently not allowed return, even after directly being told by my medical
providers that | am mentally fit and able to return. | was informed in May 2017 by Occupational Health
at Pepco that I would be able to return before the end of the month, but that has clearly never
happened.

| believe | was discriminated against based on my disability in violation of the Americans Disabilities
Act of 1990 as amended.

 

 

| want this charge filed with both the EEOC and the State or local Agency, fany | NOTARY - When necessary for State and Local Agency Requirements
will advise the agencies if | change my address or phone number and | will
cooperate fully with them in the processing of my charge in accordance with their

 

 

procedures | swear or affirm that | have read the above charge and that it is true to

 

 

| dectare under penaity of penury that the above is true and correct the best of my knowledge, information and belief
SIGNATURE OF COMPLAINANT

. SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
Mar 19, 2018 Linda Epps (month, day, year}

Date Charging Party Signature

 

 

 
